Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Applicant’s submission filed on 04/13/2020 is duly acknowledged.
	Claims 1-47 originally presented have been now canceled by applicants.
	Claims 48-67 have been newly presented for examination, and are pending in this application.
Priority
	This Application has been filed by applicants as a DIV of parent US application 14/773,059 (filed on 09/04/2015, which is now a US patent 10,640,804), and claims ultimate priority from US provisional application 61/784,820 filed on 03/14/2013.
	However, after considerations of instant claims 48-67 as currently presented by applicants, the instant application has been treated as a CON of parent US application 14/773,059 because the instant claims are overlapping in scope, and are not consonant with the election/restriction requirement done in the parent US application 14/773,059.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 61 (as currently presented) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 61 recites the limitations from line 8 onwards as “; or wherein the sample is a solid and/or surface thereof selected from the group consisting of    #57384486 viAttorney Docket No.: 140468.00211coated and un-coated powder, dust, aggregate, amorphous solid, crystalline solid, sheet, fiber, tube, fabric, metal, glass, fiberglass, silica, sand, wood, fiber, natural polymer, synthetic polymer, plastic, rubber, ceramic, porcelain, stone, marble, cement, human or animal body, plant, food, fruit, vegetable, meat, textile, coat, glove, curtain, door handle, table, phone, railing, keyboard, computer, screen, button, or any combinations thereof.”, which appears to be ambiguous and confusing. Independent claim 48 requires the method step of “mixing a sample with a plurality of particles each of which comprises a receptor adapted for binding to the biological such that said particles form one or more aggregates if said biological is present in the sample and binds to the receptor”, which appear to encompasses liquids and/or fluid samples (as disclosed in applicant’s Examples 13-17 that employ water samples; see disclosure in parent application 14/773,059, pages 17-19).  However, it is unclear as to how (i.e. in the absence of any intermediate step that presents the “solid sample” into a liquid/fluid form, for instance) one would perform the mixing step as recited in claim 48 in order to obtain the aggregated particles starting from the solid sample/surfaces thereof. Thus, the metes and bounds of the claimed process appears to be not properly defined. Since the disclosure provided on record (see page 13, 3rd paragraph, in particular) refers only to a “fluid rinsate” of such solid samples/surfaces, appropriate explanation and/or correction is required. 
NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 48-67 (as newly presented) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ullamn et al (1987; EP 0230768 A1; cited as FOR document in applicant’s IDS dated 04/13/2020) taken with Nassar et al (ePub 30 Dec. 2011; NPL cited in IDS dated 04/13/2020), Prencipe et al (2009; NPL cited in IDS dated 04/13/2020) and Oberg et al (2013, e-PUB Dec. 2012; NPL cited in IDS dated 04/13/2020).
Claim 1 is directed to “A method for detecting a biological comprising: 
mixing a sample with a plurality of particles each of which comprises a receptor adapted for binding to the biological such that said particles form one or more aggregates if said biological is present in the sample and binds to the receptor; and 
identifying presence of the biological in the sample by detecting one or more aggregates of said particles, 
wherein at least one of the particles further comprises a covalently bonded linker molecule, and wherein the receptor is covalently bonded to the particle via said linker molecule, and 
wherein the linker molecule is a dendron, a dendrimer, or a combination thereof.”

See also limitations of dependent claims 49-67 as presented by applicants.
Ullman et al (1987), while providing a particle separation method (see abstract, summary of the invention on page 3, and claims) for separation of analyte/substances from a liquid medium by causing the binding of the analyte/substance to very small magnetic particles through ligand-receptor binding, disclose methods for detecting a biological substance, wherein the method comprises mixing a sample containing the biological analyte (such as a biological fluid, serum, blood, or the like that may comprise ligands such as cells, bacteria, viruses, etc.; see page 2, lines 1-3; page 4, lines 15-27, for instances) with particles comprising a receptor (i.e. specific binding member such as an antibody or an antigen, for instance; see entire Example 7 on pages 20-22, tables 9-10, for instance) adapted for binding to the biological and aggregating said biological (such as via agglutination reaction of antigen-antibody demonstrated in Example 7), and identifying the presence of said biological in the sample by quantitatively detecting said aggregates (such as by light scattering and/or fluorescence spectrophotometry); wherein the particles is light absorbing, scattering, or magnetic particles that can have fluorescent labels and can be in nanometer size ranges (see disclosure on pages 5-7 in entirety, and Example 7, in particular that employs squaraine-dyed latex beads having a uniform 716 nm diameter), and linker molecule (such as via avidin-biotin modified fluorescent polystyrene beads, wherein avidin acts as a linker covalently bound to said beads) bridging the receptor (see Example 7, demonstrating the use of an antibody as a receptor; see parent specification 14/773059, page 2, wherein “the receptor can be any chemical moiety known or expected to bind to target biologicals”) to the particles/beads, wherein the linker molecule (such as avidin-beads bound to biotinylated antibody) is a polymer (avidin taken as a linker is a tetrameric protein) bridging the receptor (i.e. antibody molecule); and wherein the aggregates are separated from the serum sample using a magnetic field, and further detected and quantitated using laser light scattering (see Example 7, page 22, for instance).
In addition, Ullman et al also disclose the fact that the receptor modifying the particles can be a polyanionic reagent such as heparin, dextran sulfate, phospholipids, polycarboxylic acids such as polyacrylate, polyglutamate, and the like (see page 8, 3rd paragraph; and page 9, lines 8-26, for instance); wherein the particles can be made in the form of metallic particles of gold, silver or nanoparticles thereof (see entire disclosure on page 7, 3rd to 5th paragraph, in particular) that can be suitably sized and labelled for signal production and quantitation using chromogen (i.e. for visual inspection, for instance), fluorophores, dyes, etc.; and wherein a plurality of ligand or ligand analogs can be joined covalently to a polyfunctional polymeric materials that can include polymers such as Sephadex® and agarose beads and the like (see page 5, lines 21-55 in general, and lines 36-43, for instance), or non-magnetic polymeric particles (that may be adsorptive or functionalizable so as to bind analyte directly or indirectly), derivatives thereof such as cellulose (“cotton” is known in the art to be mostly a cellulosic material), starch, and the like (see page 6, lines 13-23, for instance). In addition, Ullman et al disclose that synthetic particles or microspheres of acrolein homopolymers and copolymers with hydrophilic methacrylate are known in the prior art (see page 2, lines 45-50; and page 6, lines 16-23, for instance).
However, the method for detecting a biological- 1) wherein the receptor is heparin (see instant claim 54); and 2) wherein the linker is a hyperbranched dendron or dendrimer (see instant claims 49-52), have not been explicitly exemplified and/or disclosed by Ullman et al, as discussed above (although, they explicitly disclose/suggest the use of “polyalkylene glycols, or the like” as “ancillary materials” that can enhance binding in the assay; see page 9, lines 41-45).
Nassar et al (2012), while disclosing the removal of human immunodeficiency virus (HIV) from human blood sample using immobilized heparin (see abstract and entire section of “Materials and methods” on page 854) , disclose the concept and use of heparin (as a receptor) covalently attached to a resin (such as Sepharose® beads) in order to capture (by binding HIV-1’s Tat and gp120 surface proteins) and physically remove HIV-1 from whole human blood samples, wherein the polymer particle used to immobilized heparin is a polyethylene glycol-diamine (PEG) molecule (see page 854, section “immobilized heparin synthesis and quantitation”) that is chemically linked to the Sepharose® beads (i.e. “functionalized resins”), wherein the amount of heparin immobilized on the resin (i.e. heparin-PEG-Sepharose beads) is determined by the toluidine blue dye assay; and wherein the viral titers in samples were determined using tissue culture infectious dose TCID50 methods known in the prior art (see section “Virus adsorption to immobilized heparin”). Thus, Nassar et al disclose the method steps for detecting and removing a biological (i.e. HIV-1) from liquid/body fluid samples by using immobilized receptor that interacts with the HIV proteins (i.e. the same concept of receptor-ligand interaction), and selectively binds in order to be separated by centrifugation step, and thus reducing the viral titer in treated samples.

Prencipe et al (2009) disclose the art-known fact that PEGylation is a common strategy to impart functionality, water solubility and biocompatibility, and that branched PEG polymer can be successfully used for surface functionalization of various types of nanomaterials including gold nanoparticles, gold nanorods, affording them high aqueous solubility and stability for such nanomaterials (see abstract on page 1, and introduction on pages 2-3). They synthesized and demonstrated several new, versatile PEGylated branched polymers, for example, poly-gamma-glutamic acid (-PGA) functionalized with either pyrene moieties or phospholipids to provide robust polymer-particle interactions and PEG, enhancing aqueous solubility, stability and biocompatibility (see page 8, “Conclusion”) for nanotubes, gold nanoparticles and gold nanorods. Additionally, they disclose the fact that the molecular weight and functionalization density of each PEG branch (taken as a dendron) was important for obtaining better functionality, such as longer circulation (of coated nanotubes; see page 8, 1st paragraph). 
Oberg et al (2013; ePUB Dec. 2012) likewise disclose the use of a specific dendrimer such as bis-MPA-based polyester derivatives (including those having 16 terminal hydroxyl groups) that can be used for functionalizing nanosurfaces (see abstract, and introduction on page 456, and figure 1, for instance), which provide superior features that involves the “multivalent representation of ligands enhancing target interactions with biological receptors and cell surfaces (see page 456, left column; and cited references therein), wherein “the underlying idea of exploiting dendrimer’s potential as interaction amplifiers has resulted in increased attention within the field of biosensing and surface recognition applications”. Thus, Oberg et al clearly superior functionality of dendrimers that can be employed as polyester scaffolds in receptor-cell interactions, and related applications thereof.
Thus, given the detailed disclosure in the cited prior art for the use of receptors such as heparin bound covalently to Sepharose beads via PEG molecule functionalization (see detailed teachings from Nassar et al, above), or for the use of branched PEG derivatives (see Prencipe et al as discussed above), or for the use of superior functionalization using dendrimers such as bis-MPA polyester derivatives (see teachings and motivation from Oberg et al, as discussed above), it would have been obvious to an artisan of ordinary skill in the art, at the time this invention was made to employ linear or branched PEG-based, or synthetic dendrons or dedrimers as linkers, such as hyperbranched bis-MPA polyester derivatives having 16 hydroxyl groups in order to functionalize the beads or particles used for covalently linking the desired receptor, as disclosed already in details by Nassar et al, and provided conceptually by the ligand-receptor interaction-based detection and separation of biologicals in a given sample as disclosed by Ullman et al discussed above. Since, the cited prior art references already provide motivation for such successful functionalization of nanoparticles (see teachings from Oberg et al, for instance), an artisan of ordinary skill in the art would have had a reasonable expectation in modifying the method disclosed by Ullman et al in order to obtain a superior receptor-particle construct that has high solubility, biocompatibility, and can be used to enhance higher aggregation (dendrons or dendrimers by being branched molecule having multiple ligand interactions, as suggested/taught by Oberg et al) potential when interacting with the biological or analyte in a given sample. In addition, such modification would also enhance visual/optical color detection using suitable chromophores or dyes, the use of which has already contemplated/suggested by Ullman et al (see teachings above). Since the entire concept of ligand-receptor interaction-based detection and polyalkylene glycols or the likes”) to the functionalized particles for enhancing binding interactions in the biological detection assay based on specific binding pair concept involving ligand-receptor interactions (see teachings and/or suggestions from Ullman et al, above). The use or selection of a particular derivative in the form of a dendron or specific hyperbranched dendrimer (such as bis-MPA polyester derivative; used by applicants in Example 7 of the instant disclosure) would have been a matter of optimization based on the type and size of particles, intended efficiency of binding, ligand-receptor affinity, type of liquid samples being analyzed, etc., among many other factors. Likewise, the use of multiple receptor-bound particles or beads separately interacting with different ligands would have been a matter of specific selection based on the need in the art, as the detailed method steps for detection using aggregation of such nanoparticles or polymer beads have already been fully disclosed and/or contemplated by Ullman et al, especially when taken with the combined disclosure from Nassar et al, Prencipe et al and Oberg et al, as discussed above.
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in art at the time the claimed invention was made.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claim 48 (as currently presented) is rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 11 of the issued patent US 10, 105,681 (issued on Oct. 23, 2018 to same assignee and inventor; from US application 14/773,024 filed on the same day of Sept. 25, 2014). Although the claims at issue are not identical, they are not patentably distinct from each other because issued claim 1, though directed to “a method for immobilizing a biological…” (see detailed recitation of issued claim 1, as well as claim 11), used the same receptor bound material complex, wherein the receptor is bound to the material (i.e. support particle) via a linker that is also a branched molecule, or a dendrimer (i.e. “repetitively branched molecule” including branched PEG or PEI, or a dendrimer such as bis-MPA polyester-16-hydroxyl; see instant claims 49-52 in the instant application). Since, the two sets of claims as presented are deemed co-extensive in scope (i.e. in genus-species relationship with instant claim 48; because of using the same concept, materials and similar method steps; see issued claim 11 that uses a dendrimer “a hyperbranched bis-MPA polyester-16-hydroxyl” as linker), the ODP rejection is deemed proper.
2.	Claim 48 (as presented) is rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 10,640,804 B2 (issued on May 5th, 2020 to same inventor and assignee; It is noted that instant application, though filed as a DIV has been taken as a CON for the claims presented by applicants as discussed above). Although the claims at issue are not identical, they are not patentably distinct from each other selected from the group consisting of branched poly(ethylene glycol) (PEG), branched poly(ethyleneimine) (PEI), hyperbranched bisMPA polyester-16-hydroxyl, and any combination thereof”, which is in the genus-species relationship to the instant claims (see instant claims 49-52 drawn to a linker that is a hyperbranched dendron or dendrimer). Since, this application claims the same method using the same steps and components having overlapping scope, an ODP rejection is deemed proper.
Conclusion
NO claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657